Filed 7/15/15 P. v. Carlisle CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B261617

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                     No. MA063224)
         v.

MARTIN DELANO CARLISLE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Christopher Estes, Judge. Affirmed.
         Carlos Ramirez, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                        _________________________
       In June 2014, defendant and appellant Martin Delano Carlisle entered a plea of no
contest to resisting an executive officer (Pen. Code, § 69),1 and admitted suffering a prior
conviction under the three strikes law (§§ 1170.12, subds. (a)-(d), 667, subds. (b)-(i).) He
was sentenced to 32 months in state prison. On December 31, 2014, the trial court denied
defendant’s petition for resentencing as a misdemeanant under the ameliorative
provisions of Proposition 47 (entitled “The Safe Neighborhoods and Schools Act”).
       Defendant filed a timely notice of appeal. This court appointed counsel for
defendant on appeal. Appointed counsel filed a brief raising no issues, but requesting this
court to independently review the record for arguable contentions pursuant to People v.
Wende (1979) 25 Cal.3d 436. Defendant was advised on his right to file a supplemental
brief within 30 days. No brief has been received from defendant.
       We have completed our independent review of the record. There are no arguable
appellate issues. Misdemeanor resentencing under Proposition 47 is available to “[a]
person currently serving a sentence for a conviction” under “Sections 11350, 11357, or
11377 of the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of
the Penal Code.” (§ 1170.18, subd. (a).) Defendant is not eligible for resentencing under
Proposition 47 because section 69 is not among the offenses specified in section 1170.18,
subdivision (a). The trial court properly denied the petition for resentencing.
       The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




                KRIEGLER, J.


We concur:




       1   All statutory references are to the Penal Code, unless otherwise stated.

                                               2
TURNER, P. J.       MOSK, J.




                3